HEI Exhibit 10.2

 

HAWAIIAN ELECTRIC INDUSTRIES, INC.

STOCK APPRECIATION RIGHT AGREEMENT

WITH DIVIDEND EQUIVALENTS

 

THIS AGREEMENT, dated effective as of April 19, 2004, is made by and between
Hawaiian Electric Industries, Inc., a Hawaii corporation hereinafter referred to
as the “Company,” and «Name», an employee of the Company or of a Subsidiary of
the Company, hereinafter referred to as the “Employee.”

 

WHEREAS, the Company has heretofore adopted the 1987 Stock Option and Incentive
Plan of Hawaiian Electric Industries, Inc. (as amended and restated effective
January 21, 2003) (hereinafter referred to as the “Plan”);

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors
(hereinafter referred to as the “Committee”), appointed to administer the Plan,
has determined that it would be to the advantage and best interest of the
Company and its shareholders to grant to the Employee a stock appreciation right
pursuant to the Plan as an inducement to the Employee to remain in the service
of the Company or its Subsidiary and as a long-term incentive for sustained high
levels of performance for the Company and its Subsidiaries; and

 

WHEREAS, the Committee has instructed the Company to issue said stock
appreciation right, as authorized under the Plan, pursuant to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Whenever the following terms are used in this Agreement they shall have the
meanings specified below unless the context clearly indicates to the contrary.



--------------------------------------------------------------------------------

Section 1.1 - Average Fair Market Value

 

“Average Fair Market Value” means, as of any determination date, the average of
the daily high and low sales prices of the Common Stock on the New York Stock
Exchange as quoted in the Composite Transactions published in the Western
Edition of The Wall Street Journal for all trading days during the calendar
month preceding the determination date. If the Common Stock is not admitted to
trade on the New York Stock Exchange, the Average Fair Market Value shall be
determined by the Committee in such other reasonable manner as the Committee
shall decide.

 

Section 1.2 - Board of Directors

 

“Board of Directors” means the Board of Directors of the Company.

 

Section 1.3 - Cause

 

“Cause” means, with respect to the discharge by the Company or a Subsidiary of
the Employee, (i) refusal to perform duties assigned in accordance with the
Employee’s employment agreement with the Company or the Subsidiary, if any, or
assigned by any officer of the Company or the Subsidiary, or overt and willful
disobedience of orders or directives issued to the Employee by the Company or
the Subsidiary, and within the scope of the Employee’s duties to the Company or
the Subsidiary; (ii) commission of illegal acts in connection with the
performance of duties on behalf of the Company or the Subsidiary; or (iii)
material violation of the policies and procedures of the Company or the
Subsidiary.

 

Section 1.4 – Change in Control

 

“Change in Control” means a “change in control of the Company” within the
meaning of Section 9.1(d) of the Plan, except that clauses (iii) and (iv)
thereof shall be deemed to read as follows, respectively:

 

(iii) there is consummated a merger or consolidation of the Company or any
subsidiary of the Company with any other company, other than (A) a merger or
consolidation that results in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, at least 75% of the combined voting power of the voting securities
of the Company or

 

- 2 -



--------------------------------------------------------------------------------

such surviving entity outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities, or

 

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or there is consummated a sale or disposition of all or
substantially all of the Company’s assets.

 

Section 1.5 - Code

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

Section 1.6 - Committee

 

“Committee” means the Compensation Committee of the Board of Directors. The
Committee will consist of two or more persons who are “disinterested persons”
within the meaning of Rule 16b-3 promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended, and “outside directors” within the meaning of
Section 162(m) of the Code.

 

Section 1.7 - Common Stock

 

“Common Stock” means the Common Stock of the Company.

 

Section 1.8 - Fair Market Value

 

“Fair Market Value” means, as of any determination date, the average of the
daily high and low sales prices of the Common Stock on the composite tape for
stocks listed on the New York Stock Exchange as quoted in the New York Stock
Exchange Composite Transactions published in the Western Edition of The Wall
Street Journal on the date as of which Fair Market Value is to be determined, or
if there is no trading of Common Stock on such date, the average of the daily
high and low sales prices of the Common Stock as quoted in such Composite
Transactions on the next preceding date on which there was trading in such
shares, or if the Common Stock is not admitted to trade on the New York Stock
Exchange, the Fair Market Value shall be determined by the Committee in such
other reasonable manner as the Committee shall decide.

 

- 3 -



--------------------------------------------------------------------------------

Section 1.9 - Plan

 

“Plan” means the Company’s 1987 Stock Option and Incentive Plan, as amended and
restated effective January 21, 2003, and as may be further amended from time to
time.

 

Section 1.10 – SAR

 

“SAR” means the stock appreciation right granted under this Agreement.

 

Section 1.11—Subsidiary

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of the granting of
the SAR, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

Section 1.12 - Termination of Employment

 

“Termination of Employment” means the time when the employee-employer
relationship between the Employee and the Company or a Subsidiary is terminated
for any reason, including but not limited to a termination by resignation,
discharge, death or retirement, but excluding any termination where there is a
simultaneous reemployment by the Company or a Subsidiary. The Committee, in its
sole discretion, shall determine the effect of all other matters and questions
relating to Termination of Employment, including but not limited to the question
of whether a Termination of Employment resulted from a discharge for Cause, and
all questions of whether particular leaves of absence constitute Terminations of
Employment.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE II

 

GRANT OF SAR

 

Section 2.1 - Grant of SAR

 

In consideration of the Employee’s continued service to the Company or its
Subsidiaries and for other good and valuable consideration, on the date hereof
the Company grants to the Employee an SAR covering any part or all of an
aggregate of «Shares» shares of its Common Stock, subject to the vesting
provisions and upon the terms and conditions set forth in this Agreement.

 

Section 2.2 – Grant Price

 

The grant price of the shares of Common Stock covered by the SAR shall be $52.04
per share, which represents the Average Fair Market Value as of the date of
grant of the SAR.

 

Section 2.3 - Consideration to the Company

 

In consideration of the granting of the SAR by the Company the Employee agrees
to render faithful and efficient services to the Company or a Subsidiary, with
such duties and responsibilities as the Company shall from time to time
prescribe, from the date the SAR is granted to the date of Termination of
Employment. Nothing in this Agreement or in the Plan shall confer upon the
Employee any right to continue in the employ of the Company or any Subsidiary or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are hereby expressly reserved, to discharge the Employee at
any time for any reason whatsoever, with or without Cause.

 

Section 2.4 - Adjustments to the SAR

 

The number of shares, grant price and other terms and conditions of the SAR are
subject to adjustment by the Committee in accordance with the applicable
adjustment provisions of the Plan, as in existence on the date of this
Agreement. Any such adjustment by the Committee shall be final and binding upon
the Employee, the Company, and all other interested persons.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Exercisability

 

(a) The SAR shall vest and become exercisable in four (4) cumulative
installments, as follows:

 

(i) The first installment shall consist of 25% of the shares covered by the SAR
and shall vest and become exercisable on the first anniversary of the date the
SAR was granted.

 

(ii) The second installment shall consist of 25% of the shares covered by the
SAR and shall vest and become exercisable on the second anniversary of the date
the SAR was granted.

 

(iii) The third installment shall consist of 25% of the shares covered by the
SAR and shall vest and become exercisable on the third anniversary of the date
the SAR was granted.

 

(iv) The fourth installment shall consist of 25% of the shares covered by the
SAR and shall vest and become exercisable on the fourth anniversary of the date
the SAR was granted.

 

(b) No portion of the SAR which is unexercisable under the terms of this
Agreement at Termination of Employment shall thereafter become exercisable,
unless the Committee, in its sole discretion, elects to accelerate the vesting
of all or any portion of the unvested shares on the date of termination.

 

Section 3.2 - Duration of Exercisability

 

The installments provided for in Section 3.1 are cumulative. Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable pursuant to Section 3.3.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.3 - Expiration of SAR

 

The SAR shall expire and may not be exercised to any extent by anyone after the
first to occur of the following events:

 

(a) The expiration of 10 years from the date the SAR was granted; or

 

(b) The Employee’s Termination of Employment for Cause; or

 

(c) The expiration of one year from the date of the Employee’s Termination of
Employment for any reason other than retirement, death, disability, or Cause;

 

(d) The expiration of three years from the date of the Employee’s Termination of
Employment as a result of the Employee’s retirement, death or disability.

 

Section 3.4 - Acceleration of Exercisability

 

(a) If the Employee’s Termination of Employment occurs as a result of
retirement, then upon such retirement the SAR shall become exercisable as to all
shares covered thereby, notwithstanding that the SAR may not yet have become
fully exercisable under Section 3.1(a).

 

(b) Notwithstanding the provisions of Section 3.1, in the event of a Change in
Control of the Company the SAR shall become fully vested and exercisable as to
all shares covered thereby.

 

ARTICLE IV

 

EXERCISE OF THE SAR

 

Section 4.1 - Persons Eligible to Exercise

 

During the lifetime of the Employee, only the Employee may exercise the SAR, or
any portion thereof. After the death of the Employee any exercisable portion of
the SAR may, prior to the time when the SAR becomes unexercisable pursuant to
Section 3.3, be exercised by the Employee’s personal representative or by any
person empowered to do so under the Employee’s will or under the then applicable
laws of descent and distribution.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.2 - Partial Exercise

 

Any exercisable portion of the SAR or the entire SAR, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the SAR or portion thereof becomes unexercisable pursuant to Section 3.3;
provided, however, that each partial exercise shall be in respect of not less
than one thousand (1,000) shares covered by the SAR (or minimum installment set
forth in Section 3.1, if a smaller number of shares) and shall be for whole
shares only.

 

Section 4.3 - Manner of Exercise

 

The SAR, or any exercisable portion thereof, may be exercised solely by delivery
to the Company of all of the following prior to the time when the SAR or such
portion becomes unexercisable pursuant to Section 3.3:

 

(a) Notice in writing signed by the Employee or other person then entitled to
exercise the SAR or portion, stating that the SAR or portion is thereby
exercised, such notice complying with all applicable rules established by the
Committee; and

 

(b) In the event the SAR or portion shall be exercised by any person or persons
other than the Employee, appropriate proof of the right of such person or
persons to exercise the SAR.

 

Section 4.4 - Payment Upon Exercise

 

Upon exercise of the SAR (or portion thereof), subject to Section 6.5, the
Company shall deliver to the Employee a number of shares of Common Stock with a
Fair Market Value on the date of exercise equal to the product of (i) the number
of shares of Common Stock covered by the SAR (or portion thereof being
exercised) and (ii) the excess of the Fair Market Value of a share of Common
Stock on the date of exercise over the grant price determined in accordance with
Section 2.2.

 

Section 4.5 - Conditions to Issuance of Stock Certificates

 

The shares of Common Stock deliverable upon the exercise of the SAR, or any part
thereof, may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. Such shares shall be fully
paid and nonassessable. Unless waived by the Committee, in its sole discretion,
the Company shall not be required to issue or deliver any certificate or
certificates for shares of

 

- 8 -



--------------------------------------------------------------------------------

Common Stock upon exercise of the SAR or part thereof prior to fulfillment of
all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares, or
the completion of any arrangements necessary or advisable to qualify for an
exemption from any such registration or other requirements, under any state or
federal law or under rulings or regulations of the Securities and Exchange
Commission or of any other governmental regulatory body, which the Committee
shall, in its sole discretion, deem necessary or advisable, including the
completion of any reasonable action that the Committee may request the Employee
to take in order to satisfy all such regulatory requirements; and

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable; and

 

(d) The lapse of such reasonable period of time following the exercise of the
SAR as the Committee may from time to time establish for reasons of
administrative convenience; and

 

(e) The conclusion of any arrangements that may be required to satisfy the
Company’s obligation to withhold taxes.

 

Section 4.6 - Rights as Shareholders

 

The holder of the SAR shall not be, nor have any of the rights or privileges of,
a shareholder of the Company in respect of any shares issuable upon exercise of
any part of the SAR unless and until certificates representing such shares shall
have been issued by the Company to such holder.

 

Section 4.7 - Company Obligations

 

In the event the Company fails to fulfill its obligations under this Agreement,
the Company shall be liable to the Employee, his beneficiary or any other person
entitled to exercise the SAR under this Agreement, for any attorney’s fees and
other legal costs related to enforcing such person’s rights under this
Agreement.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE V

DIVIDEND EQUIVALENTS

 

The Employee also shall be awarded, at no additional cost, “Dividend
Equivalents” based on the dividends declared on record dates during (and only
during) the vesting period specified in Section 3.1 hereof, or during any
shorter vesting period pursuant to Section 3.4 hereof. Dividend equivalents
shall be paid in the form of Common Stock and shall be paid only in the event
and to the extent that the Employee exercises the SAR. The number of Dividend
Equivalent shares to be paid to the Employee upon exercise of the SAR shall be
computed as follows:

 

(a) As of each dividend record date during the vesting period, the dividend
which would be payable with respect to the sum of (i) the number of shares with
respect to which the SAR is then unexercised, and (ii) the number of Dividend
Equivalent shares calculated for all previous periods but not issued prior to
the dividend record date shall be computed. The number of Dividend Equivalent
shares to be accrued as of the dividend record date shall then be determined by
dividing the dividend which would be payable as of such record date on the
number of shares determined by adding items (i) and (ii) of the preceding
sentence by the Fair Market Value of the Common Stock as of such record date.

 

(b) The total number of Dividend Equivalent shares potentially available to the
Employee upon any exercise of the SAR shall be equal to the difference between
(i) the total number of Dividend Equivalent shares earned by the Employee for
all dividend record dates prior to the date of such exercise (as determined
pursuant to paragraph (a) above and (ii) the total number of Dividend Equivalent
shares previously paid to the Employee in connection with any prior exercise(s)
of the SAR.

 

(c) The number of Dividend Equivalent shares to be paid to the Employee upon any
exercise of the SAR shall be equal to the total number of Dividend Equivalent
shares potentially available to the Employee upon such exercise (as determined
pursuant to paragraph (b) above) multiplied by a fraction, the numerator of
which is the number of shares with respect to which the SAR is then being
exercised and the denominator of which is the number of shares with respect to
which the SAR was unexercised immediately prior to said exercise.

 

(d) Dividend Equivalents shall be paid only in the form of whole shares of
Common Stock. No fractional shares shall be issued upon payment of Dividend
Equivalents, but a cash payment shall be made by the Company in lieu of
fractional shares.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

 

Section 6.1 - Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or the SAR.

 

Section 6.2 – SAR Not Transferable

 

Neither the SAR nor any interest or right therein or part thereof shall be
liable for the debts, contracts, or engagements of the Employee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 6.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

 

Section 6.3 - Shares to be Reserved

 

The Company shall at all times during the term of the SAR reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of this Agreement.

 

Section 6.4 - Fractional Shares

 

Notwithstanding any other provision of this Agreement to the contrary, no
fractional shares shall be issued upon exercise of the SAR, but cash payment
shall be made by the Company in lieu of fractional shares.

 

- 11 -



--------------------------------------------------------------------------------

Section 6.5 - Withholding of Taxes

 

The Company may make such provisions as it deems appropriate to withhold any
taxes the Company or any Subsidiary is required to withhold (including any
amounts required to be withheld in order for the Company or any Subsidiary to
obtain a tax deduction), or to require the Employee to take any action necessary
to satisfy any withholding obligations of the Company, in connection with the
grant or exercise of the SAR, or in connection with the sale or other
disposition of shares acquired upon exercise of the SAR, and the Employee agrees
to be bound by the same (including any provision whereby the Company withholds
from the shares of Common Stock otherwise issuable to the Employee as a result
of the exercise of the SAR a number of shares having a Fair Market Value equal
to the minimum tax withholding obligation). With the consent of the Company, the
Employee may satisfy any such withholding tax obligation by: (a) tendering a
cash payment; (b) authorizing the Company to withhold from the shares of Common
Stock otherwise issuable to the Employee as a result of the exercise of the SAR
a number of shares having a Fair Market Value, as of the date the withholding
tax obligation arises, less than or equal to the amount of the withholding tax
obligation; or (c) delivering to the Company already owned and unencumbered and
unrestricted shares of Common Stock having a Fair Market Value, as of the date
the withholding tax obligation arises, less than or equal to the amount of the
withholding tax obligation.

 

Section 6.6 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to the Employee at the address given beneath the
Employee’s signature hereto. By a notice given pursuant to this Section 6.6,
either party may hereafter designate a different address for notices to be given
to such party. Any notice which is required to be given to the Employee shall,
if the Employee is then deceased, be given to the Employee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 6.6. Any notice shall be
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

Section 6.7 - Entire Agreement; Relationship to the Plan

 

This Agreement and the Plan sets forth the sole entire agreement and
understanding between the parties as to the subject matter hereof, and merges
with and supersedes all prior and contemporaneous discussions, agreements and
understandings of every and any nature between them with respect to the subject
matter hereof. Except to

 

- 12 -



--------------------------------------------------------------------------------

the extent provided in Section 6.1, and except to the extent that provisions
hereof are by their terms subject to any subsequent amendment of the Plan, this
Agreement may not be changed or modified, except by agreement in writing, signed
by the party to be bound thereby. In the event of any conflict or inconsistency
between this Agreement and the Plan as written on the date of this Agreement,
the Plan shall govern.

 

Section 6.8 - Parties in Interest

 

All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors in interest.

 

Section 6.9 - Severability

 

The provisions of this Agreement are severable, and if any one or more
provisions shall be determined to be judicially unenforceable, in whole or in
part, the remaining provisions, and any partially unenforceable provisions, to
the extent enforceable, shall nevertheless be binding and enforceable upon the
parties hereto.

 

Section 6.10 - Headings

 

The headings in the Sections of this Agreement are provided for convenience only
and shall not serve as a basis for interpretation or construction of this
Agreement.

 

Section 6.11 - Counterparts

 

This Agreement may be executed simultaneously in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

Section 6.12 - Governing Law

 

This Agreement and the rights of the parties hereunder shall be interpreted in
accordance with, and governed by, the laws of the State of Hawaii.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto effective as of the day and year first above written.

 

    HAWAIIAN ELECTRIC INDUSTRIES, INC.     By  

 

--------------------------------------------------------------------------------

        Chairman, HEI Compensation Committee     By  

 

--------------------------------------------------------------------------------

        Vice President – Administration & Corporate Secretary

--------------------------------------------------------------------------------

        «Name»        

 

Employee’s Social Security Number: «SSN»

 

- 14 -